Citation Nr: 0019586	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  95-18 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for minimal frontal lobe 
atrophy with short-term memory loss, including as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had periods of active service from September 1968 
to September 1970 and from January 1991 to May 1991. He also 
had service with the National Guard from August 1984 to 
November 1992.

This case came before the Board of Veterans' Appeals (BVA or 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
July 1994 and September 1995 which denied the claimed 
benefits.  In October 1995, a hearing was held at the RO 
before a hearing officer.

In a BVA decision dated in November 1998 the Board entered 
decisions on five of the six issues on appeal and REMANDED 
the issue reflected on the title page of this decision.  As 
such, the only issue remaining for appellate consideration is 
single issue listed on the title page of this decision.


REMAND

A preliminary review of the record after a return of the 
claims file from the RO following the Board's November 1998 
REMAND of the issue remaining on appeal reflects that not all 
of the development requested was accomplished.  See Stegall 
v. West, 11 Vet. App. 268 (1998) ("[A] remand by this Court 
or the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.").  In this regard, the Board notes that in 
connection with the VA examination requested in the Board's 
REMAND the examiner was to provide certain information and 
opinions, including an opinion as to whether each identifying 
symptom or condition is attributable to a known clinical 
diagnosis.  Specifically, an opinion was needed as to whether 
the veteran complaint of memory loss recorded in various 
medical records was a chronic undiagnosed illness as 
contemplated under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
or was attributable to a known clinical diagnosis, in 
particular, the frontal lobe atrophy shown on CT scans.  The 
VA examination in July 1999 noted the veteran's statements 
that his memory situation had not changed in the past several 
years.  The diagnoses included mild frontal atrophy.  This 
examination was not responsive to the questions asked in the 
Board remand. 

In the Board's November 1998 REMAND the medical evidence was 
summarized as follows: a service department examiner in 
October 1993 recorded the veteran's report of memory loss.  A 
VA neurological examiner, in conjunction with a Persian Gulf 
Registry Examination in June 1994, also noted the veteran's 
complaint of difficulty remembering names and dates.  That 
neurological examination was conducted mainly to evaluate the 
veteran's report of headaches, but the examiner indicated 
that she was unable to find any focal neurological 
abnormality.

Another VA examiner, in April 1995, described the veteran's 
complaint of memory loss in more detail, indicating that it 
had begun in July 1991.  The examiner stated that the veteran 
had previously undergone psychological testing, although the 
record does not reflect the results of any such testing.  The 
record also shows that CT scans of the veteran's head have 
revealed minimal frontal lobe atrophy. However, no examiner 
has specifically related, or declined to relate, the 
veteran's complaint of memory loss to those x-ray findings.

The claims file reflects that general medical and 
neurological examinations were conducted in June 1994.  The 
examiners considered, in general, all the veteran's various 
complaints relative to his service in the Persian Gulf.  
However, while the neurological examiner noted the veteran's 
complaint of memory loss, she did not comment on whether that 
particular complaint was attributable to any known clinical 
diagnosis; nor did she comment on whether the veteran even 
had a disorder characterized by memory loss.  It is this 
question that remains unanswered.  

Given the facts and circumstances of this case, the Courts 
decision in Stegall, and the provisions of VBA Circular 20-
92-29 (revised July 2, 1997) and VA's Adjudication and 
Procedure Manual, M21-1, Part III, Chapter 5, § 5.17(b)(3), 
the Board is of the opinion that further development of this 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The veteran should then be afforded a 
general medical examination.  The claims 
file, a copy of this REMAND, and a copy 
of the February 6, 1998, memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations must be 
made available to and be reviewed by all 
examiners in conjunction with their 
examinations.  The purpose of this 
examination is primarily to identify all 
signs and symptoms that the veteran 
claims to experience on a chronic basis 
as a result of his Persian Gulf War 
service, in particular those that result 
in his claimed memory loss.  A complete 
history, which includes the time of 
initial onset and the frequency and 
duration of manifestation of the memory 
loss should be elicited from the veteran.  
All specialized testing should be 
completed, as deemed necessary by the 
examiner.  The examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings, and 
should expressly state an opinion as to 
whether the veteran's memory loss is 
attributable to a known clinical 
diagnosis.  If the memory loss is not 
attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2).  
Finally, the examiner should express his 
or her opinion as to when the memory loss 
initially manifested itself and whether 
it is to be regarded as "chronic" 
(i.e., as having existed for six months 
or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a six month period).  If 
specialist examinations are indicated, 
they should be conducted.  All opinions 
expressed should be supported by 
reference to pertinent evidence in the 
record.

2.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim for service 
connection for minimal frontal lobe 
atrophy with memory loss.  If action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished with a Supplemental 
Statement of the Case concerning all 
additional evidence, and they should be 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case. No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with due 
process.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



